Case: 5:19-cv-00013-DCR Doc #: 36 Filed: 10/15/19 Page: 1 of 3 - Page ID#: 4179




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION AT LEXINGTON
                                   FILED ELECTRONICALLY

TAMMY ALIFF,                     )
                                 )
          Plaintiff,             )
                                 )
v.                               )                          Case No. 5:19-cv-00013-DCR
                                 )
THE PRUDENTIAL INSURANCE COMPANY )
OF AMERICA,                      )
                                 )
          Defendant.             )



                               AGREED ORDER OF DISMISSAL

                                 ** ** ** ** ** ** ** ** ** **

       Plaintiff, Tammy Aliff, and Defendant, The Prudential Insurance Company of America,

having settled all claims asserted herein, having agreed to the entry of this Order, and the Court

being sufficiently advised;

       IT IS HEREBY ORDERED that the above-referenced action be and hereby is DISMISSED

WITH PREJUDICE and stricken from the Court’s docket, with each Party to bear its own costs

and fees.
Case: 5:19-cv-00013-DCR Doc #: 36 Filed: 10/15/19 Page: 2 of 3 - Page ID#: 4180




HAVE SEEN AND AGREED:

 /s/ Elizabeth A. Thornsbury              /s/ Julie M. Kamps (with permission)
 ELIZABETH A. THORNSBURY                  Ian H. Morrison
 Email: elizabeth@austinmehr.com          imorrison@seyfarth.com
 Mehr, Fairbanks & Peterson               Julie M. Kamps
 Trial Lawyers, PLLC                      jkamps@seyfarth.com
 201 West Short Street, Suite 800         Seyfarth Shaw LLP
 Lexington, Kentucky 40507                233 South Wacker Drive, Suite 8000
 Telephone: (859) 225-3731                Chicago, IL 60606
 Facsimile: (859) 225-3830                Telephone: (312) 460-5000
 Counsel for Plaintiff                    Facsimile: (312) 460-7000

                                          Buddy J. VanCleave
                                          buddy.vancleave@qpwblaw.com
                                          Quintairos, Prieto, Wood & Boyer, P.A.
                                          9300 Shelbyville Road
                                          Suite 400
                                          Louisville, KY 40222
                                          Telephone: (502) 423-6390
                                          Facsimile: (502) 423-6391
                                          Counsel for Defendant




                                      2
Case: 5:19-cv-00013-DCR Doc #: 36 Filed: 10/15/19 Page: 3 of 3 - Page ID#: 4181




                                 CERTIFICATE OF SERVICE

    I hereby certify that on October 15, 2019, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system, which will send a notice of electronic filing to the
following registered participants:

   •   Philip G. Fairbanks
       pgf@austinmehr.com,amlopsc@yahoo.com,knolen@austinmehr.com,
       shall@austinmehr.com
   •   Julie M. Kamps
       jkamps@seyfarth.com
   •   Donald L. Miller , II
       dmiller@qpwblaw.com,jahrens@qpwblaw.com,nichole.priddy@qpwblaw.com,
       jolene.upton@qpwblaw.com,candace.thomas@qpwblaw.com
   •   Phillip Lynn Monhollen
       phillip.monhollen@qpwblaw.com,nichole.priddy@qpwblaw.com,
       felicia.lafaille@qpwblaw.com
   •   Ian H. Morrison
       imorrison@seyfarth.com,vgavin@seyfarth.com,jkamps@seyfarth.com,
       CHIDocket@seyfarth.com,vbrown@seyfarth.com
   •   Elizabeth Ann Thornsbury
       elizabeth@austinmehr.com,amlopsc@yahoo.com,knolen@austinmehr.com,
       shall@austinmehr.com
   •   Buddy J. VanCleave
       buddy.vancleave@qpwblaw.com,felicia.lafaille@qpwblaw.com

Manual Notice List

   •        No Manual recipients


                                                      /s/ Elizabeth A. Thornsbury
                                                      ELIZABETH A. THORNSBURY




                                                 3
